Citation Nr: 1109743	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-28 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure and as secondary to a back disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.  He also had subsequent service in the Army National Guard of Tennessee.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on August 27, 2010, by means of video conferencing equipment with the appellant in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, the Veteran submitted a statement in May 2009 in which he indicated that he was withdrawing his appeal for right ear hearing loss.  In addition, the RO issued a rating decision in July 2009 in which service connection for left ear hearing loss and tinnitus was granted.  Accordingly, the issues of entitlement to service connection for a bilateral hearing loss and tinnitus no longer remain in appellate status, and no further consideration is required.

The merits of the Veteran's claims for service connection for a back disorder, diabetes mellitus, and a psychiatric disorder will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed May 1994 rating decision previously considered and denied service connection for a back disorder.

3.  The evidence received since the May 1994 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision, which denied service connection for a back disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the May 1994 rating decision is new and material, and the claim for service connection for a back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a back disorder, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  The law specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the Board has reopened the Veteran's claim for service connection for a back disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service- connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

The Board observes that the Veteran's claims for service connection for a back disorder was previously considered and denied by the RO in a decision dated in May 1994.  The Veteran was notified of that decision and of his appellate rights.  He did file a notice of disagreement in June 1994, and a statement of the case was issued in April 1995.  However, he did not submit a timely substantive appeal.  Therefore, the May 1994 rating decision became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

In June 2008, the Veteran essentially requested that his claim for service connection for a back disorder be reopened.  The September 2008 rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted.  However, the RO later reopened the claim for service connection in a July 2009 statement of the case and adjudicated the claim on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has recharacterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for a back disorder.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the May 1994 rating decision denied the Veteran's claim for service connection for a back disorder.  In that decision, the RO observed that there was no evidence of any back problem during the Veteran's period of active duty.  The RO did note that he was on active duty for training (ACDUTRA) in July 1981 at which time he sustained a contusion of the low back during a jeep accident.  However, the RO stated that there was no evidence that the injury caused any disc problems.  It was also noted that he was not treated for any other back problems until he was seen in April 1989 after sustaining a left thoracic back muscle strain while lifting at work.  Although the rating examination found him to have degenerative disc disease of the thoracic and lumbar spine, the Veteran denied having any symptoms at that time.  The RO concluded that the injury sustained during ACDUTRA was acute and transitory and did not cause any chronic back disorder.  Therefore, the RO determined that service connection was not warranted.

The evidence associated with the claims file subsequent to the May 1994 rating decision includes private medical records and lay statements from the Veteran's wife, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 1994 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a back disorder.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that a private physician submitted a letter dated in May 2009 in which he opined that the Veteran's chronic low back pain is at least as likely as not related to his jeep injury during service in July 1981.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that the private medical opinion provides a connection or possible connection between a current disorder and the Veteran's military service.

There was no medical evidence relating a current disorder to the in-service injury at the time of the May 1994 rating decision.  As such, the private medical record relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain the Veteran's complete service personnel records and to verify whether he was exposed to herbicides during service, to afford him a VA examination, and to adjudicate inextricably intertwined issues.

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has asserted that he was exposed to herbicides while serving in Korea during his period of active duty and that he developed type II diabetes mellitus as a result of such exposure.  However, the Board notes that the Veteran's complete service personnel records are not associated with the claims file, and it does not appear any attempt was made to obtain such records.  Thus, the RO should attempt to obtain and associate with the claims file the Veteran's complete personnel records and verify whether he served in Korea and was exposed to herbicides.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his current claim for service connection for a back disorder.  His service treatment records do show that he injured his back during a period of ACDUTRA in July 1981, and he has been diagnosed with a current disorder.  However, the evidence of record does not include a medical opinion based on a complete review of the claims file addressing whether he has a current back disorder related to his military service.

As previously discussed, a private physician did submit a May 2009 letter in which he opined that the Veteran's chronic low back pain is at least as likely as not related to his jeep injury during service in July 1981.  However, the Board notes that private physician did not review the claims file, nor did he discuss the years-long evidentiary gap or the Veteran's post-service injury.  As such, he did not provide a thorough rationale or discussion of the relevant facts.  A medical opinion that contains only data and conclusions is also not entitled to any weight.  It is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any back disorder that may be present.

The Board further notes that a decision on the claim for service connection for a back disorder could change the outcome of the Veteran's claims for service connection for diabetes mellitus and a psychiatric disorder.  In this regard, the Board observes that the Veteran has contended that these disorders are secondary to his back disorder.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for a back disorder must be resolved prior to resolution of the other claims for service connection. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to for the following actions:

1.  The RO should request the complete service personnel records of the appellant and verify whether he served in Korea and was exposed to herbicides.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service personnel and treatment records, his post-service medical records, and the lay statements and assertions.

It should be noted that the Veteran injured his back during a period of active duty for training (ACDUTRA) in July 1981.  The Veteran and his wife have asserted that he continued to have back pain since that injury.  A private physician also submitted a medical opinion in support of the claim in May 2009.

The examiner should identify all current back disorders. For each disorder identified, he or should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's injury during a period of ACDUTRA in July 1981 or is otherwise causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)


A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination to determine the nature and etiology of any diabetes mellitus or psychiatric disorder that may be present.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


